DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 12/10/2021, 03/17/2022, 06/22/2022, and 09/16/2022 have been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11202186. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3, 5-8, 10-13, 15-18 and 20 of the current application are included in claims 1-20 of U.S. Patent No. 11202186 with obvious wording and functionality variations. As examples claims 1, 6, 11 and 16 of the current application are compared to claims 1 and 4, 6 and 9, 11 and 14; and 16 and 19 of U.S. Patent No. 11202186 as follow.
Claims 1 and 6 of the current Application
Claims 1 and 4 (in combination) and claims 6 and 9 (in combination), of U.S. Patent No. 11202186
1. A method performed by a terminal in a communication system, the method comprising:
obtaining a list of one or more public land mobile networks (PLMNs) and a list of one or more barring configurations, wherein each of the one or more barring configurations is configured per PLMN;
identifying a barring configuration for a PLMN based on the list of the one or more PLMNs and the list of the one or more barring configurations;
identifying a barring parameter including at least one of a barring factor or a barring time based on the barring configuration for the PLMN and a type of an access attempt; and
performing an access barring check for the access attempt based on the barring parameter,
wherein each of the one or more barring configurations corresponds to one or more barring parameters, and
wherein each of the one or more barring parameters is configured per type of an access attempt.
1. A method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, a system information block (SIB), wherein the SIB includes information on a list of public land mobile networks (PLMNs) for a cell and first barring configurations for each of the PLMNs,
each of the first barring configurations being associated with a plurality of first barring factors, wherein each of the first barring factors is applied for different access categories corresponding to types of access attempts; identifying a barring configuration from the first barring configurations, the barring configuration corresponding to an access category for a PLMN from the PLMNs; and
performing an access barring check for the access category based on the barring configuration,
wherein each of the first barring configurations corresponds to a different PLMN from the PLMNs.

4. The method of claim 3, wherein the access barring check is performed by using a barring factor and a barring time corresponding to the barring configuration as a barring parameter.
6. A method performed by a base station in a communication system, the method comprising:
transmitting, to a terminal, information on a list of one or more public land mobile networks (PLMNs) and information on a list of one or more barring configurations,
wherein each of the one or more barring configurations is configured per PLMN, wherein each of the one or more barring configurations corresponds to one or more barring parameters,
wherein each of the one or more barring parameters is configured per type of an access attempt,
wherein a barring configuration for a PLMN is identified based on the list of the one or more PLMNs and the list of the one or more barring configurations,
wherein a barring parameter including at least one of a barring factor or a barring time is identified based on the barring configuration for the PLMN and a type of an access attempt, and
wherein an access barring check for the access attempt is performed based on the barring parameter.
6. A method performed by a base station in a communication system, the method comprising:
generating a system information block (SIB), wherein the SIB includes information on a list of public land mobile networks (PLMNs) for a cell and first barring configurations for each of the PLMN,
each of the first barring configurations being associated with a plurality of first barring factors,
wherein each of the first barring factors is applied for different access categories corresponding to types of access attempts; and
transmitting, to a terminal, the SIB, wherein a barring configuration corresponding to an access category for a PLMN from the PLMNs is identified from the first barring configurations, 
wherein an access barring check for the access category is performed by the terminal based on the barring configuration, and
wherein each of the first barring configurations corresponds to a different PLMN from the PLMNs.
9. The method of claim 8, wherein the access barring check is performed by using a barring factor and a barring time corresponding to the barring configuration as a barring parameter.


Claims 11 and 16 of the current application can be similarly compared with claims 11 and 14 (in combination) and 16 and 19 (in combination) of U.S. Patent No. 11202186 respectively.
The limitation of dependent claim 2 can be read or interpreted on the limitations of claim 5 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 3 can be read or interpreted on the limitations of claim 2 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 5 can be read or interpreted on the limitations of claim 1 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 7 can be read or interpreted on the limitations of claim 10 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 8 can be read or interpreted on the limitations of claim 7 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 10 can be read or interpreted on the limitations of claim 11 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 12 can be read or interpreted on the limitations of claim 15 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 13 can be read or interpreted on the limitations of claim 12 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 15 can be read or interpreted on the limitations of claim 11 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 17 can be read or interpreted on the limitations of claim 20 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 18 can be read or interpreted on the limitations of claim 17 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
The limitation of dependent claim 20 can be read or interpreted on the limitations of claim 16 of U.S. Patent No. 11202186 with obvious wording or phrasing difference.
Therefore, the current claims 1-3, 5-8, 10-13, 15-18 and 20 obviously encompass the claimed invention of claims 1-20 of U.S. Patent No. 11202186 and differ only in terminology. To the extent that the instant independent claims are broaden, and therefore, generic to the claimed invention of claims 1-3, 5-8, 10-13, 15-18 and 20 of U.S. Patent No. 11202186, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.

Allowable Subject Matter
Claims 4, 9, 14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
AI, J (CN 103188764 A) discloses Access Control Method, Device And System.
FINDLAY S (GB 2443233 A) discloses Network Overload Protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/
Primary Examiner, Art Unit 2642